McCLINTOCK, Justice,
specially concurring.
In Woodward v. Haney, Wyo., 564 P.2d 845 (1977) we reiterated the rule that had applied in this state since Crumrine v. Reynolds, 13 Wyo. 111, 118, 78 P. 402, 403 was handed down in 1904, namely, that a statute adopted from another state “is presumed to have been adopted in view of the construction theretofore placed upon it by the courts of the state from which it was taken.” I respect that rule and believe that what it means is that the courts should not by judicial legislation tamper with the legislative purpose and intent.